Citation Nr: 1124463	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  

(The issue of entitlement to service connection for an eye disability is the subject of another decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to July 1994.  His discharge documents show that he served in Southwest Asia, and that he was awarded the Combat Infantryman Badge and the Air Assault Badge.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board issued a decision in this case in June 2009 that denied entitlement to service connection for, inter alia, a low back disability and remanded for further evidentiary development the issue of entitlement to service connection for an eye disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2010 Joint Motion for Remand (JMR), the Court issued an Order remanding this case for compliance with the JMR.

The issue of entitlement to service connection for Gulf War Syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the Board's June 2009 decision, which, in pertinent part, denied the Veteran's claim for service connection for a low back disability, finding that the Board failed to provide an adequate statement of reasons or bases to support its determination that a January 2008 VA compensation examination was adequate in this case.  Therefore, the Board's decision of June 2, 2009, failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that portion of the June 2, 2009, decision of the Board which denied the Veteran's claims for service connection for a low back disability must be vacated, and a new decision regarding those issues is entered below as if the June 2009 Board decision had never been issued.  Accordingly, the June 2, 2009, decision of the Board is vacated to the extent that it denied service connection for a low back disability.


REMAND

The March 2010 JMR took issue with the January 2008 VA examination for several reasons.  First, the examiner failed to provide a clear conclusion on the issue of whether the Veteran's combat-related duties caused his current back disability.  Second, while the VA examiner acknowledged an inservice incident involving a prisoner of war (POW), during which the Veteran contended he injured his back, the examiner did not acknowledge or consider a truck incident, which is reflected in the service treatment records as having resulted in contusion to the left side of the ribs and back.  Third, the VA examiner failed to consider other reported injuries, including repeated marching with full gear.  Fourth, and finally, the VA examiner provided no rationale for finding that the Veteran's current lumbar spine condition was related to chronic degenerative changes associated with aging and, if such was the case, the examiner failed to consider whether the combat-related injuries had aggravated  or accelerated the normal degenerative process.  The JMR noted that the Veteran was 36 at the time of the January 2008 VA examination.

The Court has held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c) (4) (2010).

The Board also notes that the Veteran's participation in combat is conceded.  The record indicates that the Veteran's military occupational specialty was as an infantryman, and that he served in Southwest Asia, and has been awarded the Combat Infantryman Badge and Air Assault Badge.  The injuries the Veteran reported are associated with his overseas duty in Southwest Asia, and therefore would have occurred in combat conditions.  Thus, his statements as to these injuries are accepted as factual.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed low back disability.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  For #1 above, also request that the Veteran provide any such records he may have in his possession.  The RO should document all actions taken to obtain the identified records.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e) (2010).

3.  The RO schedule the Veteran for a VA examination by the appropriate professionals to determine the nature, extent, and etiology of his claimed low back disability.  

The claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.

The examiner must provide the following opinions:  

a) Is it at least as likely as not that any diagnosed disability of the spine had its onset during active service, or is in any other way the result of the Veteran's active service to include the injuries the Veteran has identified as well as any other injuries that may have occurred co-incident with his occupation as an infantryman and paratrooper.
b) In the alternative, is it at least as likely as not that any diagnosed disability of the spine is in any other way the result of active service, to include aggravation or acceleration of any natural disease process by an inservice injury or disease?

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

5.  After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all pertinent evidence and legal authority.

6.  If the claim is denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



